DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 18 recites:
“means for locking” 
“means for generating control information”; and
“means for transmitting”.

These recitations should be treated in accordance with 35 U.S.C. 112(f) because the claimed function is modified by a word that is merely a generic placeholder (i.e., the claim uses the term “means”) without specific structure that performs the function.

Regarding the “means for locking”,
Claim 18 recites a “means for locking”. ¶ [0026] teaches, “…a deadbolt or other form of locking device to either lock or unlock the offline door lock.…”.  The recitation of a deadbolt satisfies the requirement for sufficient structure, material, or acts for performing the claimed function of locking.

Regarding the “means for generating control information”,
Claim 18 recites a “means for generating control information”. ¶ [0072] teaches, “…generating, by the one or more processors of smart thermostat hub, a command configured to disable the one or more access credentials identified in the control information.” The recitation of a processor satisfies the requirement for sufficient structure, material, or acts for performing the claimed function of locking.

Regarding the “means for transmitting”,
Claim 18 recites a “means for transmitting”.  ¶ [0029] teaches , “… first communication interface may communicatively couple the server 130 to a LoRa gateway 136…”. The recitation of a gateway satisfies the requirement for sufficient structure, material, or acts for performing the claimed function of locking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub”.
Regarding claims 1, 14 and 18,
ROVITO teaches a system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising: 
a property management platform for a multi-family residential or commercial property (“20” in fig. 1), the property management platform comprising:
one or more processors(elements 21 -23 in fig. 1); 
a memory communicatively coupled to the one or more processors (elements 24-28 in fig. 1); and 
an interface (23) configured to communicatively couple the one or more processors to a hub (30) via a wide area network (WAN) communication link (element 40; [0045] teaches that network 40 can include at least wide area networks (WANs)), the hub configured to be communicatively coupled to the hub configured to be communicatively coupled to a smart door lock ([0042] teaches that automation devices 60-63 include door locks) via a non-WAN communication link (element 38 in fig. 1; [0041] teaches wired or wireless communication channels), 
where the one or more processors are configured to: 
determine that one or more access credentials are to be disabled or enabled with respect to the smart door lock ([0052] teaches that the client device 70  transmits user credentials to the automation environment 20 via the network 40,wherein the interface access engine 23 can authenticate and verify the identity of the user of the client device 70 (interpreted as corresponding at least in part to enabling an access credential) ); 
generate control information associated with the smart door lock, the control information identifying the one or more access credentials to be disabled or enabled with respect to the smart door lock ([0054] teaches that the interface access engine 23 determines a role and permissions associated with the user; and [0060] teaches that based on the evaluation performed by the interface access engine 23, adapting the user interfaces to present controls for only those automation devices and/or features of those automation devices for which the user of the client device 70 has a right to access and further removing or omitting controls for those automation devices for which the user of the client device 70 is denied access to); and 
transmit the control information to the hub via the WAN communication link to cause the hub to transmit a command to the smart door lock via the non-WAN communication link, the command configured to modify access credential validation information stored at the smart door lock to disable or enable the one or more access credentials ([0071] teaches that management engine 22 captures automation management instructions including instructions to direct the operations of the automation devices 60-63, for example, to lock or unlock doors, change the settings on thermostats, etc.).
ROVITO fails to expressly teach that the hub (30) is a smart thermostat.
The AAPA teaches that hub functionality may be incorporated into a smart thermostat (see pages 2 of 9 through 4 of 9) such that the learning thermostat may be further utilized in integrating a plurality of compatible devices. The AAPA teaches that the thermostat hub may be programmed to run routines, react to triggers, or pass commands to other devices in your home. 
Before the effective filing date of the invention, it would have been obvious to modify the hub of Rovito per the teachings of the AAPA article, modifying the thermostat of Rovito such that it includes the operational function of the hub, since the AAPA teaches that the smart thermostat may not only turn on the heat and A/C when needed, but may also operate as the center of a smart home ecosystem.
Regarding claim 2,
Rovito teaches that one or more processors are further configured to: generate second control information associated with the smart door lock; and transmit the second control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit a second command to the smart door lock via the non-WAN communication link ([0003] teaches that home or building automation includes the control and automation of a door lock; [0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as the state of doors (e.g., locked, unlocked, etc.)).
Regarding claims 3 and 15,
Rovito teaches that the second control information indicates actuation of the smart door lock; and the second command is configured to actuate a locking mechanism of the smart door lock to a locked state ([0071] teaches that the automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example, among others, to lock or unlock doors).

Regarding claim 4,
Rovito teaches that the second control information indicates a status request; the second command is configured to retrieve status information from the smart door lock; and the one or more processors are further configured to receive the status information from the smart thermostat hub via the WAN communication link ([0025] teaches that engine 22 monitors the status of devices 60-63; [0040] teaches hub 30 and hub engine cooperate to monitor the status of devices 60-63; [0044] teaches that devices 60-63 communicate status data back to hub 30).
Regarding claim 5,
Rovito and the AAPA teaches that the smart thermostat hub is configured to be communicatively coupled to a plurality of smart devices (60-63) via the non-WAN communication link(element 38), the plurality of smart devices including the smart door lock ([0042] teaches that automation devices 60-63 include door locks).
Regarding claims 6 and 16,
Rovito teaches that the one or more processors are further configured to: generate third control information that includes one or more thermostat parameters; and transmit the third control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to generate one or more thermostat commands configured to modify one or more operational thermostat settings based on the third control information([0029] teaches that the automation data 25 can include data related to the thermostats (e.g., current and set-point temperatures, schedules, etc.); [0071] teaches that automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example to change the settings on thermostats, etc.; [0082] teaches automation devices can be set to automatically turn off).
Regarding claim 7,
Rovito teaches that the one or more operational settings control a temperature setting, a thermostat operating mode, or both; and the thermostat operating mode is configurable to change between a heating mode, a cooling mode, and an off mode([0029] teaches that the automation data 25 can include data related to the thermostats (e.g., current and set-point temperatures, schedules, etc.); [0071] teaches that automation management instructions can include instructions to direct the operations of the automation devices 60-63, for example to change the settings on thermostats, etc.; [0082] teaches automation devices can be set to automatically turn off).
Regarding claims 8 and 17,
Rovito teaches that the one or more processors are further configured to: generate fourth control information that identifies a smart light fixture of the plurality of smart devices and includes information indicating an instruction to turn off the smart light fixture or turn on the smart light fixture; and transmit the fourth control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit one or more light fixture commands to the smart light fixture via the non-WAN communication link, the one or more light fixture commands configured to turn off the smart light fixture or turn on the smart light fixture([0003] teaches that home or building automation includes the control and automation of lighting; [0029] teaches that the automation data 25 includes data related to the features and functions of the connected or automation devices 60-63 at the dwelling 50 such as turning lights on and off).
Regarding claim 9,
Rovito teaches that the fourth control information comprises scheduling information that identifies a first time and a second time that is different from the first time; the first time corresponds to a time to turn on the smart light fixture and the second time corresponds to a time to turn off the smart light fixture; and the one or more light fixture commands comprise a first light fixture command to turn on the smart light fixture at the first time and a second light fixture command to turn off the smart light fixture at the second time([0003] teaches that the home or building automation includes the control and automation of lighting, corresponding to a commands at a first and a second time, as is well understood in the art).
Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of GERSTBERGER (U.S. Patent 11,349,707), as supported by at least [0232] of provisional application 62/641624.
Regarding claims 11-13 and 20,
ROVITO and the AAPA fails to expressly teach that the WAN communication link comprises a low-power, wide area network (LPWAN) communication link; the LPWAN communication link comprises at least one of a narrowband-Internet of Things (NB-IoT) communication link, a Sigfox-based communication link, and a Weightless communication link; or the WAN communication link comprises a Long Range (LoRa) wide area network (LoRaWAN) communication link.
GERSTBERGER teaches in column 26:65-column 27:19, “The hub device 1112, the VA device 1130, the sensors 1114, the automation devices 1116… may use one or more communication protocols, including either or both of wired and wireless protocols, including but not limited to …a low power wide-area networks (LPWAN), such as a chirp spread spectrum (CSS) modulation technology network (e.g., LoRaWAN), an Ultra Narrow Band modulation technology network (e.g., Sigfox, Telensa, NB-IoT, etc.), RingNet, and/or the like.”
	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system so as to utilize the communication protocols described in claims 11-13 and 20, since any of the further communication protocols shall predictably provide a means of communication between system components and may furthermore be implemented without undue experimentation.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROVITO (U.S. Publication 2018/0063150) in view of Applicant’s Admitted Prior Art ( hereafter “AAPA”) entitled “How to Make Nest’s Thermostat You Smart Home Hub” and further in view of HO (U.S. Publication 2021/0319639).
Regarding claims 10 and 19,
ROVITO and the AAPA fails to expressly teach the non-WAN communication link as claimed.
HO teaches that the non-WAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, a Bluetooth communication link, and a Bluetooth Low Energy (BLE) communication link ([0062] teaches an access management system 100 which interacts with multiple electronic locks 210-213 arranged in wireless communication with a hub device 170 and multiple user devices 310-313 over a network 150 and wherein the network 150 communicates via low power wireless transmission standards such as ZWave, Zigbee or Bluetooth low energy.)
 	Before the effective filing date of the invention, it would have been obvious to further modify the Rovito system so as to utilize the communication protocols described in claims 10 and 19, since any of the further communication protocols shall predictably provide a means of communication between system components and may furthermore be implemented without undue experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689